DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 1/28/2021.  Currently claims 1-5, 7-17, 20-21, 23-28 are rejected below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-17, 20-21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacco (US 4,309,995) in view of Shevgoor et al. (US 9,399,112) in view of Lee-Sepsick et al. (US 2009/0024108 A1).
.




	Sacco discloses a diffusing applicator (figure 3) comprising: a head unit (42) having a fluid receiving space and a plurality of dispensing passageways (48) in communication the fluid receiving space (47); an extension shaft (13/45) securely connected to the head unit; and a dispensing device (12) for holding a fluid and connected to the extension shaft, the dispensing device in communication with the plurality of dispensing passageways (48).

    PNG
    media_image1.png
    753
    626
    media_image1.png
    Greyscale

Sacco discloses the claimed invention except for the “the plurality of secondary dispensing passageways having openings staggered along a liner length of the sidewalls”.  Shevgoor teaches that it is known to use the plurality of secondary dispensing passageways having openings staggered along a liner 

    PNG
    media_image2.png
    570
    770
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    543
    668
    media_image3.png
    Greyscale


Sacco in view of Shevgoor discloses the claimed invention except for the ring shaped “slide“ member.  Lee-Sepsick teaches that it is known to use a ring shaped slide member as set forth in element 4 as in figure 1A through  8 and the description of the “delivery device Stabilizer” to provide a means to control the distance between the shaft and stabilization ring of the device and the patients orifice that is being traversed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Sacco with a ring shaped slide member as taught by Lee-Sepsick, since such a modification would provide the system with a ring shaped slide member for providing a means to control the distance between the shaft and stabilization ring of the device and the patients orifice that is being traversed.
Examiner is of the position that the Slide 4 element of Lee-Sepsick teaches the claim language of “a slide positioned over and moveable along the extension shaft and positionable along the extension shaft to prevent the head unit from advancing forward in an orifice and positioning the head unit adjacent a cervix such that the primary and secondary dispensing passageways evenly distribute fluid about the cervix.” as element 4 has all the structural elements of the claimed limitation and performs the functional limitations of the claim.

Concerning claim 2 and the head unit is deformable and has a cylindrical bulbous shape (see figure 3).

Concerning claim 3 and the head unit is rounded and includes smooth surfaces (again see figure 3-4).

Concerning claim 4 and the head unit has a larger diameter than the extension shaft (see 13).

Concerning claim 5 and the fluid receiving space extends through a center thereof and leads to a shaft receiving opening positioned on a distal end of the head unit (see figure 3 near 44).


Concerning claim 7 and the shaft receiving opening is shaped and sized to correspond with the extension shaft such that the head unit frictionally engage the extension shaft (see figure 3 near 45).

Concerning claim 8 and each of the plurality of dispensing passageways is a channel extending through outer walls of the head unit (See figures 3-5 and 48).

Concerning claim 9 and the plurality of dispensing passageways produce an angular and lateral flow of a fluid from the fluid receiving space (note orientation of 48 passageways).



Concerning claim 11 and the primary dispensing passageway extends laterally from the fluid receiving space to on outer surface of the head unit (see figure 3 and 4 and lateral passageway).

Concerning claim 12 and the plurality of secondary dispensing passageways extend from the fluid receiving space to on outer surface of the head unit at an angle (note side 38 passages angle out sideways).

Concerning claim 13 and the plurality of secondary dispensing passageways extend to sides of the head unit and are positioned apart from the each other and rearward of the primary dispensing passageway (see orientation shown in figure 3).

Concerning claim 14 and further comprising an adapter connecting the dispensing device to the extension shaft (37/38).

Concerning claim 15 and the adapter includes handle section positioned between a shaft receiving end and a dispensing unit receiving end (note textured outer surface of 37/38).

Concerning claim 16 and the adapter is a tubular member having a fluid receiving channel extending there through (see figures 1-2).

Concerning claim 17 and the handle section includes a pair of tabs positioned on opposite sides thereof (see tabs 36 and 38).


Concerning claim 20 and a slide is a ring shaped member having an inner circumference sized to receive and bias outer walls of the extension shaft see figure 4a-5a.

Concerning claim 21 and a diffusing applicator comprising: a head unit having a fluid receiving space and a dispensing passageway in communication the fluid receiving space; an extension shaft securely connected to the head unit; a slide positioned over and moveable along the extension shaft; and a dispensing device for holding a fluid and connected to the extension shaft, the dispensing device in communication with the dispensing passageway (see previously identified structures above).

Concerning the slide is positionable along the extension shaft to prevent the head unit from advancing forward in an orifice (note disclosure in Lee-Sepsick regarding element 4).

Concerning claim 23 and the slide is a ring shaped member having an inner circumference sized to receive and bias outer walls of the extension shaft (see element 4).

Concerning claim 24 and wherein the dispensing passageway is a single forward frontal discharge tip having angled outer sidewalls at an end thereof (see Sacco 38/50 passageways).

Concerning claim 25 and the head unit includes a rounded polished tip that sits flush with the extension shaft (note head unit 14 and extension shaft 40).

Concerning claim 26 and the dispensing passageway (50) is a side discharge passageway positioned on one side of the head unit (note angular side passageways of unit 14 as in figure 4).

Concerning claim 27 and comprising a second side discharge passageway positioned on another side of the head unit (see numerous 50 side passageways in figures 3-4).

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. As stated in the rejection above examiner is of the position that the combination of the Lee-Sepsick prior art  teaches the “slide” as in the newly amended claim language to the claims.  Examiner is of the position that the obvious combination of the prior art of record would teach the currently newly amended claims.
The elements disclosed in the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783